EXHIBIT 10.05
Execution Copy
Symantec Corporation
January 26, 2007
Gregory Butterfield
1360 Grove Drive
Alpine, UT 84004
Dear Greg,
     On behalf of Symantec Corporation (“Symantec”), I am pleased to offer you
employment as set forth in this letter agreement (this “Agreement”), contingent
upon successful completion of your background checks and effective at the
closing (the “Closing Date”) of the acquisition of Altiris, Inc. (“Altiris”) by
Symantec (the “Acquisition”) contemplated by the Agreement and Plan of Merger
dated on or about January 26, 2007 (the “Acquisition Agreement”) by and among
Symantec, Atlas Merger Corp. and Altiris.
1. Your Position
     Your title will be Group President of the Altiris Division and you will
report directly to the Chief Executive Officer of Symantec.
2. Compensation and Benefits
     Your starting annual base salary will be $450,000, less all applicable
deductions and withholding, and you will be eligible for an annual focal
(performance) review for the purpose of reviewing annual raises of base salary
and increases in incentive compensation. You will be eligible to participate in
the Symantec Corporation Variable Pay Plan, which pays annually, based upon our
success and your individual performance, with your annual target bonus
thereunder to be set at 80% of your annual base salary (the “Target Bonus”), and
any other incentive plans for which similarly situated executives of Symantec
are eligible.
     In addition, you will be eligible for all of Symantec’s employee benefits,
benefit plans and programs for which Symantec U.S. executives at your same grade
are eligible and you will be entitled to all perquisites of other Symantec U.S.
executives at your same grade. Please note that Altiris’ benefits will continue
until you are eligible to enroll and participate in Symantec’s benefits.
3. Symantec Option Grant
     Promptly following the Closing Date, you will be granted a non-qualified
stock option to purchase 115,000 shares (the “Symantec Option”) of common stock
of Symantec (the “Symantec Common Stock”) under the Symantec 2004 Equity
Incentive Plan (the “Symantec Plan”). The option exercise price will be the
closing price of the Symantec Common Stock on the NASDAQ Global Market on the
option grant date. Subject to your continued employment with Symantec, the
Symantec Option will vest over a four-year period starting from the Closing

1



--------------------------------------------------------------------------------



 



Date at the rate of 50% of the shares subject to the Symantec Option on the two
year anniversary of the Closing Date and the balance in a series of 24
successive equal monthly installments upon your completion of each additional
month of employment with Symantec thereafter and will not be subject to
acceleration for any reason except as set forth in Section 7 hereof. You will be
eligible for future Symantec options in the sole discretion of the Symantec
Compensation Committee.
4. Symantec Restricted Stock Units
     Promptly following the Closing Date, you will be granted 50,000 restricted
stock units (“Symantec RSUs”) under the Symantec Plan. Symantec shall issue to
you the shares of Symantec Common Stock underlying the Symantec RSU within
ninety (90) days following the date on which such Symantec RSU vests. Subject to
your continued employment with Symantec, the Symantec RSU will vest over a
four-year period starting from the Closing Date at the rate of (a) 50% of the
shares subject to the Symantec RSUs on the two year anniversary of the Closing
Date, (b) 25% of the shares subject to the Symantec RSUs on the three year
anniversary of the Closing Date and (c) the balance of the shares subject to the
Symantec RSUs on the four year anniversary of the Closing Date, in each case
upon your completion of each additional year of employment with Symantec
thereafter and will not be subject to acceleration for any reason except as set
forth in Section 7 hereof. You will be eligible for future Symantec RSUs in the
sole discretion of the Symantec Compensation Committee.
5. Duration of Employment
     Either you or Symantec may terminate your employment at any time for any
reason, with or without “Cause” (as defined below), by giving written notice of
such termination, subject to the terms specified below in Section 8
(Definitions). Any statements or representation to the contrary (and, indeed any
statements contradicting any provisions of this Agreement) should be regarded by
you as ineffective. Participation in any of Symantec’s stock option or benefit
programs is not to be regarded as assurance of continued employment for any
particular period of time.
6. Retention Package
     You will be entitled to receive a total cash payment of $900,000 (the
“Retention Payment”), which shall be paid in full promptly following the
second-year anniversary of the Closing Date provided you remain actively
employed with Symantec on such date.
7. Termination without Cause or Resignation for Good Reason
     (a) If Symantec terminates your employment other than for Cause (as defined
in your Employment Agreement with Altiris dated July 26, 2006 (the “Altiris
Employment Agreement”) excluding subsection (iv) of such defintion), you resign
your employment with Symantec for Good Reason (as defined below), you die, or
you suffer a Disability (as defined in your Altiris Employment Agreement) within
two (2) years following the Closing Date, and you execute and do not revoke a
standard release of claims in favor of Symantec (the “Release”), then each stock
option, restricted share award or other equity award granted to you by Altiris
prior to the date the Acquisition Agreement was executed (the “Altiris Awards”)
shall fully vest

2



--------------------------------------------------------------------------------



 



and become exercisable and any right of repurchase in favor of Symantec fully
lapse (the “Altiris Awards Acceleration”) to the extent not previously vested in
accordance with Section 7(e) hereof.
     (b) If Symantec terminates your employment other than for Cause (as defined
in your Altiris Employment Agreement excluding subsection (iv) of such
defintion), you resign your employment with Symantec for Good Reason (as defined
below), you die, or you suffer a Disability (as defined in your Altiris
Employment Agreement) within two (2) years following the Closing Date and you
execute and do not revoke the Release, then you shall be entitled to the
severance payments set forth in Sections 9(a)(i) and (ii), assuming your
employment terminated on the Closing Date for purposes of calculating such
severance payments (the “Altiris Cash Severance”) of your Altiris Employment
Agreement that have not yet been received by you in accordance with Section 7(e)
hereof.
     (c) If Symantec terminates your employment other than for Cause (as defined
in your Altiris Employment Agreement excluding subsection (iv) of such
defintion), you resign your employment with Symantec for Good Reason (as defined
below), you terminate your employment for any reason, you die, or you suffer a
Disability (as defined in your Altiris Employment Agreement) and you execute and
do not revoke the Release, then provided that you timely elect to receive
continuation coverage under the group health, medical and dental plans of
Symantec under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), Symantec shall pay COBRA premiums for you and your eligible
dependents at the same level as each such benefit was in effect for you and your
eligible dependents on the date immediately preceding the date of termination of
your employment for the first eighteen (18) months of continuation coverage
following the termination of your coverage from Symantec or until such earlier
date on which (x) you are no longer eligible to receive continuation coverage
pursuant to COBRA or (y) you obtain substantially similar coverage under another
employer’s group insurance plan.
     (d) If Symantec terminates your employment other than for Cause (as defined
below) or you resign your employment with Symantec for Good Reason (as defined
below) within the two (2) years following the Closing Date, and you execute and
do not revoke the Release, then (i) with respect to the Symantec Option granted
pursuant to Section 3 and the Symantec RSUs granted pursuant to Section 4 (the
“Symantec Awards”) 25% of the shares of Symantec common stock subject to such
Symantec Awards shall vest on an accelerated basis as of such termination date
(the “Symantec Equity Acceleration”) and (ii) the Retention Payment shall be
paid within thirty (30) days of such termination (“Symantec Retention Payment
Acceleration”).
     (e) Upon the Closing Date, provided you execute and do not revoke the
Release, fifty percent (50%) of the total shares subject to the Altiris Awards
shall vest and fifty percent (50%) of the Altiris Cash Severance shall be paid
in a lump sum within ten (10) business days of the Closing Date. Six (6) months
after the Closing Date, twenty-five percent (25%) of the total shares subject to
the Altiris Awards shall vest and twenty-five percent (25%) of the Altiris Cash
Severance shall be paid in a lump sum six (6) months after the Closing Date.
Twelve (12) months after the Closing Date, all remaining unvested shares subject
to the Altiris Awards shall vest and the final twenty-five percent (25%) of the
Altiris Cash Severance shall be paid in a lump sum twelve (12) months after the
Closing Date. On the close of a corporate transaction

3



--------------------------------------------------------------------------------



 



involving Symantec as set forth in Section 18.1 of the Symantec Plan; any
Altiris Awards that are not assumed by the acquiror (or if applicable, its
parent) shall vest immediately prior to and contingent on the close of such
corporate transaction.
     (f) The Altiris Awards Acceleration, the Altiris Cash Severance and
reimbursement of COBRA premiums (collectively, the “Altiris Severance”), the
Symantec Equity Acceleration and the Symantec Retention Payment Acceleration
will be in lieu of any entitlement you may have to notice of termination, pay in
lieu of notice of termination or any other severance payment or benefit from
Symantec.
     (g) If you resign voluntarily (other than a resignation for Good Reason (as
defined below), Symantec terminates your employment for Cause (as defined in
this Agreement or in your Altiris Employment Agreement as the case may be), you
shall not be entitled to receive the Altiris Severance, the Symantec Equity
Acceleration or the Symantec Retention Payment Acceleration. Upon all
terminations of your employment, you will be paid your salary through your date
of termination and for the value of all unused paid time off earned through that
date, based on your rate of base salary at that time. You would also be allowed
to continue your medical coverage at your own expense to the extent provided for
by COBRA and you would be allowed to exercise your vested options, if any,
during the time period set forth in, and in accordance with, your governing
stock option agreement(s). Symantec would have no obligation to pay you, and you
would have no right to, any severance except as may be provided at such time
under any of Symantec’s other employee benefit plans for which you were then
eligible.
8. Definitions
     For purposes of this Agreement, the following definitions shall be in
effect:
     (a) The “Altiris Agreements” means collectively any and all prior
agreements and arrangements concerning employment and compensation between you
and Altiris, including, but not limited to, the Altiris Employment Agreement and
any equity (stock option, restricted stock or restricted stock unit) agreements,
including any amendments or addendums thereto, that provide severance,
acceleration or other benefits upon your termination of employment with Altiris
or any successor company, or any retention benefits.
     (b) A termination for “Cause” will mean a termination for any of the
following reasons: (i) your continued material failure to perform your duties to
Symantec after there has been delivered to you a written demand for performance
which describes the specific material deficiencies in your performance and the
specific manner, and time period, in which your performance must be improved,
all in accordance with any applicable Symantec performance management plan;
(ii) your engaging in an act of willful misconduct that has had or will have a
material adverse effect on the Symantec’s reputation or business; (iii) your
being convicted of, or a plea of no contest to, a felony; (iv) your committing
an act of fraud against, or willful misappropriation of property belonging to,
Symantec; or (v) your material breach of this Agreement, the attached
Non-Competition Agreement, the attached Confidentiality and Intellectual
Property Agreement or any proprietary information and invention assignment
agreement. Symantec will provide you with written notice of the reason for
termination in the case of any termination for Cause.

4



--------------------------------------------------------------------------------



 



     (c) A termination for “Good Reason” will mean you resign your employment
within thirty (30) days after (i) your relocation by Symantec without your
express written consent to a facility or location more than fifty (50) miles
from your then-current location in one or more steps; (ii) your then-current
annual base salary is reduced by Symantec (other than an equivalent percentage
reduction in annual base salaries that applies to your entire business unit as a
result of the decreased performance of your business unit); (iii) your no longer
being Group President of the Altiris Division or your longer reporting to the
Chief Executive Officer of Symantec following the Closing Date, except where you
are required to report to another senior executive officer of Symantec as part
of a reorganization of Symantec where other Group Presidents also report to such
senior executive officer; (iv) Symantec’s breach of a material term of this
Agreement or (v) the failure of Symantec to obtain assumption of this Agreement
by a successor to Symantec; provided, however, that in each case above, you must
first give Symantec an opportunity to cure any of the foregoing within thirty
(30) days following delivery to Symantec of a written explanation specifying the
specific basis for your belief that you are entitled to terminate your
employment for Good Reason .
9. Six-Month Hold Back
     To the extent (i) any payments to which you become entitled under this
Agreement in connection with your termination of employment with Symantec
constitute deferred compensation subject to Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and (ii) you are deemed at the time of
such termination of employment to be a key employee under Section 416(i) of the
Code, then such payment or payments shall not be made or commence until the
earlier of (i) the expiration of the six (6)-month period measured from the date
of your “separation from service” (as such term is defined in Treasury
Regulations under Section 409A of the Code) with Symantec or (ii) the date of
your death following such separation from service; provided, however, that such
deferral shall only be effected to the extent required to avoid adverse tax
treatment to you, including (without limitation) the additional twenty percent
(20%) tax for which you would otherwise be liable under Section 409A(a)(1)(B) of
the Code in the absence of such deferral. Upon the expiration of the applicable
deferral period, any payments which would have otherwise been made during that
period (whether in a single sum or in installments) in the absence of this
paragraph shall be paid to you or your beneficiary in one lump sum.
10. Section 280G
     In the event that the Altiris Severance provided for in this Agreement
(i) constitutes “parachute payments” within the meaning of Section 280G of the
Code, and (ii) would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then Symantec shall pay to you promptly after such
determination an additional amount (the “Make Whole Payment”) such that the net
amount retained by you in connection with the Altiris Severance, after deduction
of the excise tax imposed by Section 4999 of the Code and any federal, state and
local income tax and excise tax imposed on such additional amount, shall be
equal to the full parachute payment amounts payable to you under this Agreement
as originally determined prior to the deduction of the excise tax.
     For purposes of determining the amount of the Make-Whole Payment, you shall
be deemed to have: (a) paid federal income taxes at the highest marginal rates
of federal income

5



--------------------------------------------------------------------------------



 



taxation for the calendar year in which the Make-Whole Payment is to be made;
(b) paid applicable state and local income taxes at the highest rate of taxation
for the calendar year in which the Make-Whole Payment is to be made, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes; and (c) otherwise allowable deductions for
federal income tax purposes at least equal to those which would be disallowed
because of the inclusion of the Make-Whole Payment in your adjusted gross
income. If the Excise Tax incurred by you is determined by the Internal Revenue
Service to be more or less than the amount determined by the Accountants (as
defined in the next paragraph) pursuant to this Section 10, then Symantec and
you agree to promptly make a payment to the other party, including interest and
penalties if Symantec must pay you, as the Accountants reasonably determine is
appropriate to ensure that the net economic effect you under this Section 10, on
an after-tax basis, is as if the Section 4999 Excise Tax did not apply to you.
     Unless Symantec and you otherwise agree in writing, any determination
required under this Section 10 shall be made in writing by Symantec’s
independent public accountants (the “Accountants”). The determination of the
Accountants shall be conclusive and binding upon Symantec and you for all
purposes. For purposes of making the calculations required by this Section 10,
the Accountants may make reasonable assumptions and approximations and may rely
on reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code. Symantec and you shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 10. Symantec shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 10.
11. Assumption of Equity Awards and Limited Waiver of Altiris Severance,
Acceleration and Retention Benefits
     On the Closing Date your outstanding options to purchase Altiris common
stock (your “Altiris Options”) and Altiris restricted stock units (“Altiris
RSUs”) will be assumed by Symantec and adjusted to reflect the terms of the
Acquisition Agreement. Accordingly, following the Acquisition, your Altiris
Options and your Altiris RSUs will continue to vest, subject to your continued
employment with Symantec, upon the same terms and subject to the same conditions
that were in effect immediately prior to the Acquisition (except as may be
modified herein, including, without limitation Sections 7 and 11 hereof). On the
Closing Date, all shares of common stock of the Altiris (the “Altiris Shares”)
held by you will be converted into the right to receive the Cash Amount Per
Share (as defined in the Acquisition Agreement) in accordance with the terms of
the Acquisition Agreement, with such Cash Amount Per Share being subject to the
same restrictions and vesting conditions as in effect immediately prior to the
Closing Date (except as may be modified herein, including, without limitation
Sections 7 and 11 hereof). Your unvested Altiris Shares that are currently
subject to a right of repurchase by the Company (the “Repurchase Option”) shall
convert into unvested cash equal to the Cash Amount Per Share, and such
Repurchase Option shall be assigned to Symantec in the Acquisition and shall
thereafter be exercisable by Symantec.
     You agree that acceptance of your new position with Symantec as set forth
in this Agreement will not constitute termination other than for “Cause” or an
event triggering your resignation for “Good Reason” (as both terms are defined
in the Altiris Agreements) and,

6



--------------------------------------------------------------------------------



 



accordingly, that you will not be entitled to any of the benefits provided under
such agreements upon acceptance of this Agreement and the position provided for
herein.
12. Full-Time Employment / Conflicts of Interest
     You agree that during your employment with Symantec you will not engage in
any other employment or business related activity unless you obtain prior
written approval from your manager; except for those boards of directors
previously disclosed to Symantec that you currently participate on as of the
date hereof. You further agree that you have disclosed to Symantec all of your
existing employment and/or business relationships, including, but not limited
to, any consulting or advising relationships, outside directorships, investments
in privately held companies, and any other relationships that may create a
conflict of interest.
13. Documentation
     This Agreement, together with the Confidentiality and Intellectual Property
Agreement attached hereto as Exhibit A, must be signed before you start work at
Symantec. It requires that you hold in confidence any proprietary information
received as an employee of Symantec and to assign to us any inventions that you
make while employed by Symantec. It also requires that you comply with
Symantec’s Business Conduct Guidelines. We wish to impress upon you that you are
not to bring with you any confidential or proprietary material of any former
employer or to violate any other obligation to your former employers, and that
the agreement that you will be asked to sign contains a representation by you
that you have not brought nor will you use any such material at Symantec. Please
also note that to comply with regulations adopted in the Immigration Reform and
Control Act of 1986 (IRCA), we require that you present documentation
demonstrating that you have the authorization to work in the United States on
your first working day. If you have any questions about this requirement, which
applies to U.S. citizens and non-U.S. citizens alike, please contact me.
14. Non-Competition Agreement
      In addition, as a condition of your employment, and in consideration of
the substantial payment you will receive upon Symantec’s purchase of your stock
interest in Altiris, you agree to enter into the Non-Competition Agreement
attached hereto as Exhibit B and shall return a signed copy of such agreement
with this Agreement.
15. Miscellaneous
      Upon your acceptance of this Agreement, and satisfaction of the
contingencies set forth herein, this Agreement shall supersede and replace
(i) any and all prior verbal or written agreements and arrangements between you
and Symantec concerning employment and compensation and (ii) any and all prior
verbal or written agreements and arrangements between you and Altiris concerning
employment and compensation, including, but not limited to, any Altiris
Agreements (excluding any portion of the Altiris Agreements specifically
referenced herein and any covenant not to solicit set forth in Section 10 of the
Altiris Employment Agreement or any other non-solicitation or non-competition
obligations of you set forth in any other agreement entered into prior to the
Closing Date between you and Altiris).

7



--------------------------------------------------------------------------------



 



     The parties agree that any controversy or claim arising out of, or relating
to, this Agreement, or the breach hereof, shall be submitted to the American
Arbitration Association (“AAA”) and that a neutral arbitrator will be selected
in a manner consistent with the AAA’s National Rules for the Resolution of
Employment Disputes (the “Rules”). The arbitration proceedings will allow for
discovery according to the Rules. All arbitration proceedings shall be conducted
in Salt Lake City, Utah.
     In this letter your employer is referred to as Symantec, however, you may
be employed by Symantec itself or one of its subsidiaries. Whether or not you
are employed by Symantec or one of its subsidiaries, the reporting structure,
salary, bonus, option and benefit terms discussed in this Agreement will apply.
All amounts payable pursuant to this Agreement shall be subject to any required
withholding of taxes and shall be paid without interest.
     This Agreement shall inure to the benefit of and be binding upon personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
     This Agreement will be construed and interpreted in accordance with the
laws of the State of Utah. Each of the provisions of this Agreement is severable
from the others, and if any provision hereof will be to any extent
unenforceable, it and the other provisions will continue to be enforceable to
the full extent allowable, as if such offending provision had not been part of
this Agreement.
[SIGNATURE PAGE FOLLOWS]

8



--------------------------------------------------------------------------------



 



If you have any questions about this offer, please contact me. If you find this
Agreement acceptable, please sign and date this Agreement, the attached
Confidentiality and Intellectual Property Agreement and Non-Competition
Agreement and return it to me. This offer, if not accepted, will expire
immediately after the closing of the Acquisition.
Greg, I sincerely hope that you will accept this offer and join us in building
the future here at Symantec.
Sincerely,
/s/ Rebecca Ranninger
Rebecca Ranninger
Executive Vice President, Human Resources
Symantec Corporation
By signing below I hereby accept the offer of employment set forth in this
Agreement, including any attachments hereto, and acknowledge and agree that this
Agreement replaces and supersedes the Altiris Agreements and any other written
or oral agreement, promise or understanding regarding my employment with Altiris
or Symantec, except as specifically set forth herein.

         
/s/ Gregory Butterfield
 
  26 January 2007
 
   
Signature
  Date    
 
       
Gregory Butterfield
       

 



--------------------------------------------------------------------------------



 



Exhibit A
CONFIDENTIALITY AND INTELLECTUAL PROPERTY AGREEMENT
This CONFIDENTIALITY AND INTELLECTUAL PROPERTY AGREEMENT (the “Agreement”), when
signed below by me, an employee of Symantec Corporation (as further defined in
Paragraph 13 below, “Symantec”), is my agreement with Symantec regarding, among
other things, proprietary information, trade secrets, inventions, and works of
authorship.
In consideration of my employment or continued employment with Symantec, I agree
that:

1.   Both during and after the term of my employment with Symantec, I will hold
in strict confidence and will not, without specific prior written authorization
from a corporate officer of Symantec, use or disclose to anyone outside of
Symantec (except as necessary to perform my duties as a Symantec employee), any
Proprietary Information. “Proprietary Information” means and includes all
non-public information of any nature (whether or not technical) that Symantec
considers to be proprietary or confidential or that Symantec has a duty or
obligation to treat as confidential, including (but not limited to) all
research, notes, memoranda, products, services, suppliers, markets, processes,
licenses, budgets or other business information, Inventions, marketing plans,
product plans, business strategies, financial information, sales forecasts,
personnel information, and customer lists, whether registrable or not..
“Inventions” means and includes ideas, inventions (whether or not patentable),
discoveries, works of authorship, formulas, algorithms, designs, specifications,
methods, processes, techniques, trade secrets, know-how, mechanical and
electronic hardware, software languages, software programs (in any form
including source code and object code), databases, user interfaces,
documentation, formulas, technology, drawings, and improvements to or
derivatives from any of the foregoing.   2.   I represent that the duties I am
expected to perform for Symantec have been explained to me and that my
performance of this Agreement and of my duties as a Symantec employee will not
require me to breach any confidentiality, intellectual property,
non-solicitation, non-compete, or other agreement with any former employer or
any other party. I represent that I will not bring with me to Symantec, or use
in the performance of my duties for Symantec, any documents, information, or
materials of any former employer or any other person that are not generally
available to the public free of charge without any limitations or conditions on
how such documents, information, or materials may be used.   3.   During my
employment with Symantec, I will not engage in any other employment, occupation,
consultation, or other activity that relates to any actual or anticipated
business, research, development, product, service or activity of Symantec, or
that otherwise conflicts with my obligations to Symantec, without obtaining the
specific written permission of both a corporate officer of Symantec and the
General Counsel of Symantec. If such permission is given and a conflict later
develops, I understand and agree that Symantec may require me to resign and
refrain from such other employment, occupation, consultation, or other activity.
  4.   I hereby assign to Symantec, and agree to assign to Symantec in the
future (at Symantec’s request), my entire right, title, and interest (including
all patent rights, copyrights, trade secret rights, and other applicable
intellectual property rights) in all Inventions made or conceived by

 



--------------------------------------------------------------------------------



 



    me (whether alone or jointly with others) during the period of my employment
with Symantec, other than Inventions that qualify fully for protection under
Section 2870 of the California Labor Code. All Inventions assigned or to be
assigned to Symantec pursuant to this Paragraph 4 are referred to in this
Agreement as “Company Inventions”. In connection with all Company Inventions:

  a.   I will, both during and after my employment with Symantec, at Symantec’s
request, promptly execute one or more specific irrevocable assignments of title
to Symantec, and do whatever else is deemed necessary or advisable by Symantec,
to secure, perfect, and maintain for Symantec patent rights, copyrights, trade
secret rights, mask work rights, rights of priority, and other intellectual
property rights, in the United States and in foreign countries, in any and all
Company Inventions. If Symantec is unable for any reason, after reasonable
effort, to secure my signature on any document needed for this purpose, I hereby
designate and appoint Symantec and its duly authorized officers and agents as my
agent and attorney-in-fact to act for and in my behalf to execute, verify, and
file such document and to do all other lawfully permitted acts to further the
purposes of this paragraph with the same legal force and effect as if executed
or done by me. I acknowledge and agree that this appointment is coupled with an
interest and is irrevocable.     b.   I hereby irrevocably transfer and assign
to Symantec any and all “Moral Rights” (as defined below) that I may have in or
with respect to any Company Invention. I also hereby forever waive and agree
never to assert any and all Moral Rights I may have in or with respect to any
Company Invention, even after termination of my work on behalf of Symantec. If I
have any Moral Rights relating to Company Inventions that cannot, as a matter of
law, be assigned or waived, I hereby grant Symantec an exclusive, worldwide,
perpetual, irrevocable, transferable, fully-paid license under such Moral Rights
to use and exploit such Company Inventions in every possible manner and to
sublicense others to do the same. “Moral Rights” means any rights of paternity
or integrity, any right to claim authorship of any invention, to object to any
distortion, mutilation or other modification of, or other derogatory action in
relation to, any invention, whether or not such would be prejudicial to my honor
or reputation, and any similar right, existing under judicial or statutory law
of any country in the world, or under any treaty, regardless of whether or not
such right is denominated or generally referred to as a “moral right”.     c.  
I acknowledge that any Company Invention that constitutes an original work of
authorship is a “work made for hire,” and that Symantec owns all copyrights for
such work.

5.   I represent that I have been notified and understand that the provisions of
Section 4 do not apply to any Invention that qualifies fully under Section 2870
of the California Labor Code, which states as follows:

  “a.   Any provisions in an employment agreement which provide that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 



--------------------------------------------------------------------------------



 



  (i)   relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or     (ii)   result from any work
performed by the employee for the employer.

  b.   To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”

6.   I will disclose in writing to the General Counsel of Symantec any Invention
that I believe I made or conceived (alone or jointly with others) during the
six-month period immediately following termination of my employment with
Symantec (whether or not such Invention is patentable or copyrightable or
protectable as a trade secret or a mask work), promptly upon my conception,
creation, reduction to practice, or otherwise becoming aware of such Invention,
so that Symantec may independently determine whether such Invention was
conceived or developed in the course of my employment with Symantec. I will also
disclose to the General Counsel of Symantec any patent application filed by me
or on my behalf during this six-month period, so that Symantec may independently
determine whether such patent application pertains to an Invention that was
conceived or developed in the course of my employment with Symantec. Any
Invention disclosed to the General Counsel of Symantec pursuant to this
paragraph will be held in confidence by Symantec, unless Symantec determines
that such Invention is a Company Invention.   7.   I agree to make and maintain
adequate and current written records, in a form specified by Symantec, of all
Company Inventions. Upon the termination of my employment with Symantec, I will
surrender to Symantec all records and all other tangible items and evidence
relating to any Company Inventions and all other property belonging to Symantec,
including (but not limited to) all documents and materials of any nature
containing, embodying, or based upon any Proprietary Information or otherwise
pertaining to my work with Symantec, and I agree that I will not take with me
any written, electronic, or other copies of such documents or materials.   8.  
I represent that I have attached as Exhibit A hereto a complete list of all
Inventions, if any, patented or unpatented, that I made or conceived (alone or
jointly with others) prior to my employment at Symantec and which are to be
excluded from assignment to Symantec under this Agreement (“Prior Inventions”).
If disclosure of any such Prior Inventions would cause me to violate any
confidentiality obligation I have to a former employer or other third party, I
understand that I am not to describe such Prior Invention in Exhibit A, but am
only to disclose (to the extent I can do so without violating such
confidentiality obligations) a cursory name for each such Prior Invention and,
to the best of my knowledge, the owner of each such Prior Invention. I hereby
certify that I have no continuing obligations with respect to assignment of such
Prior Inventions to any former employer or other third party (or if I have any
such continuing obligations, I have identified and described all such
obligations in Exhibit A). I agree that I will not, during or after my
employment with Symantec, use any Company Invention or Proprietary Information
in making future improvements or modifications to these Prior Inventions,
without the specific written approval of both a corporate officer of Symantec
and the General Counsel of Symantec.

 



--------------------------------------------------------------------------------



 



    I agree that I will not incorporate any Prior Invention, or any other
Invention owned by anyone other than Symantec, into any Company Invention or any
Symantec product (including products under development), without the specific
prior written approval of both a corporate officer of Symantec and the General
Counsel of Symantec. If any Prior Invention is incorporated into any Company
Invention or any Symantec product, I hereby grant to Symantec a worldwide,
perpetual, irrevocable, transferable, fully-paid license under all of my
applicable intellectual property rights, with the right to sublicense through
multiple tiers, to make, have made, use, offer to sell, sell, import, export,
modify, reproduce, prepare derivative works of, perform, display, distribute,
and otherwise exploit in every possible manner any Company Inventions and/or
Symantec products that contain all or any portion of such Prior Invention. I
further understand and agree that all improvements, whether or not patentable,
to any Prior Invention that are made or conceived by me (alone or jointly with
others) during my employment with Symantec are assigned (or to be assigned) to
Symantec to the extent that such improvements are covered by the provisions of
Paragraph 4 of this Agreement.   9.   During my employment with Symantec, if I
believe that I have made or conceived of any Invention that qualified fully for
protection under Section 2870 of the California Labor Code:

  a.   I shall provide, in writing, a brief description and title of the new
Invention to the General Counsel of Symantec. This description is hereinafter
called the “New Invention Notice”.     b.   A review period shall be provided
for a new invention. The review period shall start on the business day following
the receipt of a New Invention Notice by the General Counsel. This period is
hereinafter called the “New Invention Review Period” and shall continue for
forty-five (45) business days. By the end of the New Invention Review Period,
Symantec shall inform you whether it believes the new Invention qualifies as an
Invention under Section 2870 of the California Labor Code or if such Invention
is believed by Symantec to have been conceived or developed in the course of
your employment with Symantec. If Symantec determines that the new Invention
qualifies under Section 2870 of the California Labor Code, Symantec will
expressly confirm that Symantec does not have a legal interest in the new
Invention in its written communication to you. I agree to negotiate in good
faith with Symantec to resolve any disputes regarding Symantec’s determination
concerning any New Invention Notice I submit.     c.   During the New Invention
Review Period, Symantec may ask questions, in writing, with regard to the new
Invention. I agree to respond, in writing, to all such questions. In addition, I
agree that any delays introduced by my response shall be added to the length of
the New Invention Review Period.     d.   If I do not submit a New Invention
Notice promptly after I make or conceive of a new Invention, I acknowledge and
agree that it will be conclusively and irrebutably presumed that such new
Invention does not qualify for protection under Section 2870 of the California
Labor Code, and I agree not to challenge this presumption, directly or
indirectly, in any legal action or proceeding.

10.   I understand that Symantec, from time to time, may have agreements with
other persons, companies or with the United States Government or agencies
thereof which impose obligations or restrictions on Symantec regarding
Proprietary Information or Inventions created, made, or conceived during the
course of work under such agreements or regarding the confidential nature

 



--------------------------------------------------------------------------------



 



    of such work. I agree to abide and be bound by all such obligations and any
applicable United States laws or regulations.

11.   I hereby authorize Symantec to notify others, including but not limited to
customers of Symantec and my future employers, of the terms of this Agreement
and my responsibilities hereunder.   12.   In the event of any violation of this
Agreement by me, and in addition to any relief or remedies to which Symantec is
entitled, Symantec shall have (in addition to all other rights and remedies
Symantec may have) the right to an immediate injunction and the right to recover
the reasonable attorney’s fees and court costs expended in connection with any
legal action or proceeding to enforce this Agreement. The meaning, effect, and
validity of this Agreement shall be governed by the laws of the State of
California without regard to the conflict of laws provisions thereof. If any
provision of this Agreement is held to be unenforceable under applicable
California law, the balance of the Agreement shall remain enforceable in
accordance with its terms and I agree to work with Symantec to effectuate the
provisions held unenforceable to the fullest extent permissible under the law.
If any provision is held to be unenforceable because it is excessive in duration
or scope, such provision shall be deemed and construed to be modified so that it
is enforceable to the maximum extent allowed under applicable law. No waiver of
any right or remedy under or relating to this Agreement shall be binding on
Symantec unless in writing and signed by an authorized officer of Symantec.  
13.   “Symantec” as used in this Agreement includes any and all present or
future subsidiaries and affiliated companies of Symantec Corporation, and this
Agreement shall inure to the benefit of any successors in interest or of any
assignees of Symantec.   14.   During the term of my employment and for one
(1) year thereafter, I will not directly or indirectly solicit, induce,
encourage, or attempt to solicit, induce, or encourage any employee or
contractor of Symantec to leave Symantec for any reason. However, this
obligation shall not affect any responsibility I may have as an employee of
Symantec with respect to the bona fide hiring and firing of Symantec personnel.
  15.   I understand that this Agreement does not constitute a contract of
employment or obligate Symantec to employ me for any stated period of time. I
understand that my employment with Symantec is at will and may be terminated by
Symantec at any time, with or without cause and with or without advance notice.
I further understand and agree that this Agreement will survive the termination
of my employment with Symantec and remain in effect thereafter in accordance
with its terms.

[SIGNATURE PAGE FOLLOWS]



 



--------------------------------------------------------------------------------



 



16.   I acknowledge receipt of a copy of this Agreement and agree that with
respect to the subject matter hereof, it and my Employment Agreement with
Symantec of even date herewith are my entire agreement with Symantec,
superseding any previous oral or written communications, representations,
undertaking, or agreements with Symantec or any official or representative
thereof. This Agreement may not be modified or changed except in a writing
signed by me and an officer of Symantec.

IN WITNESS WHEREOF, the parties have entered into this Agreement on this 26th
day of January 2007.

         
Employee Signature:
  /s/ Gregory Butterfield
 
   
 
       
Employee Name (Print):
  Gregory Butterfield    

SYMANTEC CORPORATION

         
BY:
  /s/ Rebecca Ranninger
 
   
 
       
TITLE:
  EVP, Human Resources
 
   

[SIGNATURE PAGE TO CONFIDENTIALITY AND INTELLECTUAL PROPERTY
AGREEMENT]

 



--------------------------------------------------------------------------------



 

Lebisky

EXHIBIT A (To Confidentiality and Intellectual Property Agreement)
(As referenced in Paragraph 8)
DESCRIPTION OF PRIOR INVENTIONS
(If “None”, Please So State)

          Description of Prior Invention   Date of Conception or Creation  
Owner
(use additional sheet if necessary; if Invention is the subject of a patent or
patent application, include patent number or title of patent application and
filing date)
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

Continuing obligations to former employers or third parties regarding assignment
of Inventions (if any):
 
 
 

              Employee Signature:   /s/ Gregory Butterfield    
 
     
 
   

              Employee Name (Print):   Gregory Butterfield     Date:
                                            

 



--------------------------------------------------------------------------------



 



Exhibit B
Non-Competition Agreement
     This Non-Competition Agreement (this “Agreement”), dated January 26, 2007,
is made by and between Gregory Butterfield (the “Securityholder”) and Symantec
Corporation, a Delaware corporation (“Acquiror”). For purposes of this
Agreement, “Acquiror” shall be deemed to include Acquiror and its wholly and
majority-owned direct and indirect subsidiaries that operate the Restricted
Business (as defined below) of the Company.
Background
     Acquiror, Atlas Merger Corp. and Altiris, Inc., a Delaware corporation (the
“Company”) are parties to an Agreement and Plan of Merger dated on or about
January 26, 2007 (the “Merger Agreement”) by and between Acquiror and the
Company, whereby the Company will merge with and into a wholly owned subsidiary
of Acquiror (the “Merger”), with the Company to survive the Merger.
Securityholder understands and agrees that he is a substantial securityholder of
the Company and a key and significant member of either the management and/or the
technical workforce of the Company and that he will receive substantial
consideration as a result of Acquiror’s purchase of Securityholder’s stock
interest in the Company. Securityholder is willing to enter into this Agreement
as a condition of the closing of the Merger and to protect Acquiror’s legitimate
interests as a buyer of the stock and goodwill of the Company. Securityholder
understands and acknowledges that the execution and delivery of this Agreement
by Securityholder is a material inducement to the willingness of Acquiror to
enter into the Merger Agreement, and a material condition to Acquiror
consummating the transactions contemplated by the Merger Agreement. Capitalized
terms used herein and not defined herein shall have the meanings assigned to
such terms in the Merger Agreement.
     Acquiror and Securityholder both agree that, prior to the Merger, the
Company’s business included the design, development, manufacture, production,
marketing and sales of products and services related to the Restricted Business
(as defined below) throughout the United States and parts of the world in which
the Company conducts the Restricted Business (the “Restrictive Territory”).
Acquiror represents and Securityholder understands that, following the Merger,
Acquiror will continue conducting the Company’s business in the Restrictive
Territory.
     Now, Therefore, in consideration of the foregoing premises and for good and
valuable consideration, receipt of which is hereby acknowledged, Securityholder,
intending to be legally bound, agrees as follows:
     1. Agreement Not to Compete. During the Restrictive Period (as defined
below), Securityholder agrees that he will not:
     (a) participate, for himself or on behalf of any other Person, in any
business that competes with the Restricted Business in the Restrictive
Territory. As used in the previous sentence, “participate” includes but is not
limited to permitting Securityholder’s name directly or indirectly to be used by
or to become associated with any other Person (including as an advisor,
representative, agent, promoter, independent contractor, provider of personal
services or

 



--------------------------------------------------------------------------------



 



otherwise) in connection with such Restricted Business, but shall not include
participating in an investment firm so long as Securityholder (i) provides
advance notice to Acquiror, (ii) does not actively participate in any operating
entity that competes with the Restricted Business in the Restricted Territory
and (iii) the investment firm provides Acquiror with written acknowledgment of
Securityholder’s noncompete obligations and agrees in writing to exclude
Securityholder from participation in business and investments with respect to
any Restricted Business;
     (b) interfere, directly or indirectly, with the relationship between the
Company or Acquiror and its employees by inducing any such employee to terminate
his or her employment;
     (c) solicit for employment, directly or indirectly, on behalf of
Securityholder or any other Person, any person who is at the time in question,
or at any time in the then-past three-month period has been, an employee of the
Company or Acquiror; provided that as part of this restriction, Securityholder
shall not interview or provide any input to any third party regarding any such
person during the period in question; provided, further, that this obligation
shall not affect any responsibility Securityholder may have as an employee of
Acquiror with respect to bona fide hiring and firing of Company personnel; or
     (d) induce or assist any other Person to engage in any of the activities
described in subparagraphs (a) through (c).
     “Restricted Business” means (1) any business engaged in by the Company
during Securityholder’s employment, (2) any other business as to which the
Company has made demonstrable preparation to engage in during Securityholder’s
employment and (i) in which preparation Securityholder materially participated
or (ii) concerning which preparation Securityholder had actual knowledge of
material confidential information regarding such business that remains material
confidential information at the time of Securityholder’s termination of
employment from Acquiror or the Company or (3) any business engaged in by the
Acquiror, or in which the Acquiror or any of its affiliates has made
demonstrable preparation to engage in during Securityholder’s employment, in
either case in which Securityholder had actual knowledge of material
confidential information regarding such business that remains material
confidential information at the time of Securityholder’s termination of
employment from Acquiror or the Company and would be valuable for competition.
     ”Person” means a natural person, corporation, partnership, or other legal
entity, or a joint venture of two or more of the foregoing.
     Notwithstanding the foregoing, Securityholder may own, directly or
indirectly, solely as an investment, up to two percent (2%) of any class of
“publicly traded securities” of any business that is competitive or
substantially similar to the Restricted Business. The term “publicly traded
securities” shall mean securities that are traded on a national securities
exchange or listed on the National Association of Securities Dealers Automated
Quotation System.

 



--------------------------------------------------------------------------------



 



     For purposes of this Agreement, the restrictive period (referred to herein
as the “Restrictive Period”) shall commence on the Closing Date (as defined in
the Merger Agreement) of the Merger and shall continue until the two (2) year
anniversary of the Closing Date.
     2. Acknowledgment. Securityholder hereby acknowledges and agrees that:

  (a)   this Agreement is necessary for the protection of the legitimate
business interests of Acquiror in acquiring the Company;     (b)   the execution
and delivery of this Agreement is a mandatory condition precedent to the closing
of the Merger, without which Acquiror would not close the transactions
contemplated by the Merger Agreement;     (c)   the scope of this Agreement in
time, geography and types and limitations of activities restricted is
reasonable;     (d)   Securityholder has no intention of competing with the
Restricted Business acquired by Acquiror within the area and the time limits set
forth in this Agreement; and     (e)   breach of this Agreement will be such
that Acquiror will not have an adequate remedy at law because of the unique
nature of the operations and the assets being conveyed to Acquiror.

     3. Remedy. Securityholder acknowledges and agrees that (a) the rights of
Acquiror under this Agreement are of a specialized and unique character and that
immediate and irreparable damage will result to Acquiror if Securityholder fails
to or refuses to perform Securityholder’s obligations under this Agreement and
(b) Acquiror may, in addition to any other remedies and damages available, seek
an injunction in a court of competent jurisdiction to restrain any such failure
or refusal. No single exercise of the foregoing remedies shall be deemed to
exhaust Acquiror’s right to such remedies, but the right to such remedies shall
continue undiminished and may be exercised from time to time as often as
Acquiror may elect; provided however, that Securityholder may work for a
division, entity, or subgroup of any of such companies that engages in the
Restricted Business so long as such division, entity, or subgroup does not
engage in the Restricted Business. Securityholder represents and warrants that
Securityholder’s expertise and capabilities are such that Securityholder’s
obligations under this Agreement (and the enforcement thereof by injunction or
otherwise) will not prevent Securityholder from earning a livelihood.
     4. Severability. If any provisions of this Agreement as applied to any part
or to any circumstances shall be adjudged by a court to be invalid or
unenforceable, the same shall in no way affect any other provision of this
Agreement, the application of such provision in any other circumstances, or the
validity or enforceability of this Agreement. Acquiror and Securityholder intend
this Agreement to be enforced as written. If any provision, or part thereof,
however, is held to be unenforceable because of the duration thereof or the area
covered thereby, all parties agree that the court making such determination
shall have the power to reduce the duration

 



--------------------------------------------------------------------------------



 



and/or area of such provision, and/or to delete specific words or phrases and in
its reduced form such provision shall then be enforceable.
     5. Amendment. This Agreement may not be amended except by an instrument in
writing signed by Acquiror’s duly authorized representative, or his or her
designee, and Securityholder.
     6. Waiver. No waiver of any nature, in any one or more instances, shall be
deemed to be or construed as a further or continued waiver of any breach of any
other term or agreement contained in this Agreement.
     7. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
     8. Governing Law. This Agreement shall be construed and interpreted and its
performance shall be governed by the laws of the State of Utah without regard to
conflicts of law principles of any jurisdiction.
     9. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter of this Agreement and supersedes all
prior agreements and undertakings, both written and oral, between the parties,
or any of them, with respect to the subject matter of this Agreement except that
it does not in any way supersede (a) any covenant not to solicit set forth in
Section 10 of the Altiris Employment Agreement or any other non-solicitation or
non-competition obligations of Securityholder set forth in any other agreement
entered into prior to the Closing Date between Securityholder and the Company or
(b) the Merger Agreement or any other agreement executed in connection with the
Merger Agreement, including the Securityholder’s employment agreement with
Acquiror, if any).
     [SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, Acquiror and Securityholder have executed this
Agreement on the day and year first above written.

             
 
      Securityholder    
 
           
 
      /s/ Gregory Butterfield
 
   
 
  Print Name:   Gregory Butterfield
 
   
 
           
 
      Symantec Corporation    

             
 
  By:        /s/ Rebecca Ranninger
 
   
 
  Name:   Rebecca Ranninger
 
   
 
  Title:     Executive Vice President, Human Resources
 
   

[SIGNATURE PAGE TO NON-COMPETITION AGREEMENT]

 